DETAILED ACTION
	This action is a response to the communication received on 6/21/2022. Examiner acknowledges the amendments made to claims 1, 6, 9, 13, and 17 and the cancellation of claims 12, 14-16 and 18. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11, 13, 17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the closest prior art found was “Cardiac Valve Noise Reduction by Non-Drug Interventions …” by Lin et al. (hereinafter Lin), US 20190343480 (Shute et al., hereinafter Shute), and US 2017/0020704 (Wu et al., hereinafter Wu). However, the prior art does not teach or suggest a device, as claimed by Applicant, that includes the following combination of components:
a vest with a plurality of sensors that detect vibrations generated by an artificial heart valve;
a plurality of vibration-generating actuators mounted to the vest;
a controller operable to receive signals of the detected vibrations from the plurality of sensors, wherein the controller is operable to produce anti-vibration signals that reduce the detected vibrations;
wherein the anti-vibration signals generated by the controller for a vibration-generating actuator among the plurality of vibration generating actuators corresponds to vibrations detected by a sensor among the plurality of sensors.
Claims 2-11, 13, 17, and 19 are dependent on allowed matter from claim 1 and are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791   

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791